Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 1 of 24 PageID #: 33

                                                                           FILED
                                                                        U.S. DISTRICT COURT

                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS                    APR 0 3 2019
                                TYLER DIVISION

 UNITED STATES OF AMERICA § by
                                             § DEPUTY
 v.      §       NO.             6T9-CR-                           |S
                                             § judge            i dh M +ehc! i
 JEREMY OKIETH KYLE §
 a/k/a COREY WEBSTER §
 a/k/a RICK §

                                     INDICTMENT

 THE UNITED STATES GRAND JURY CHARGES:

                                        COUNT 1

                                                       Violation: 18 U.S.C. §§ 2422(b)
                                                       and 2426
                                                       (Coercion and Enticement)

        On or about October 6, 2018, in the Eastern District of Texas, and elsewhere, the

 defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, used a facility of

 interstate and foreign commerce to knowingly persuade, induce, entice, and coerce any

 individual, namely Minor Victim 1, who had not attained the age of 18 years to engage in

 prostitution and any sexual activity for which any person could be charged with an

 offense, namely a criminal offense under federal law, Sexual Exploitation of Children, in

 violation of 18 U.S.C. § 2251(a).

        All in violation of 18 U.S.C. §§ 2422(b) and 2426.




 Indictment Page 1
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 2 of 24 PageID #: 34




                                         COUNT 2

                                                        Violation: 18 U.S.C. §§ 2251(a)
                                                        a d 2251(e)
                                                        (Sexual Exploitation of Children)

         On or about October 6, 2018, in the Eastern District of Texas, and elsewhere, the

 defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, did knowingly

 employ, use, persuade, induce, entice, and coerce a minor, namely Minor Victim 1, to


 engage in sexually explicit conduct for the purpose of producing any visual depiction of

 such conduct, knowing and having reason to know that such visual depiction would be

 transported using any means and facility of interstate and foreign commerce and knowing

 and having reason to know that such visual depiction would be transported in and

 affecting interstate and foreign commerce and using materials that have been mailed,

 shipped, and transported in and affecting interstate and foreign commerce by any means,

 including by computer, and the visual depiction was transported using any means and

 facility of interstate and foreign commerce and the visual depiction was transported in

 and affecting interstate and foreign commerce.

        All in violation of 18 U.S.C. §§ 2251(a) and 2251(e).




 Indictment - Page 2
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 3 of 24 PageID #: 35




                                         COUNT 3

                                                        Violation: 18 U.S.C. §§ 2422(b)
                                                        and 2426
                                                        (Coercion and Enticement)

         On or about October 13, 2018, in the Eastern District of Texas, and elsewhere, the

 defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, used a facility of

 interstate and foreign commerce to knowingly persuade, induce, entice, and coerce any

 individual, namely Minor Victim 1, who had not attained the age of 18 years to engage in

 prostitution and any se ual activity for which any person could be charged with an

 offense, namely a criminal offense under federal law, Sexual Exploitation of Children, in

 violation of 18 U.S.C. § 2251(a).

         All in violation of 18 U.S.C. §§ 2422(b) and 2426.




  Indictment - Page 3
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 4 of 24 PageID #: 36




                                         COUNT 4

                                                        Violation: 18 U.S.C. §§ 2251(a)
                                                        and 2251(e)
                                                        (Sexual Exploitation of Children)

         On or about October 13, 2018, in the Eastern District of Texas, and elsewhere, the

  defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, did knowingly

  employ, use, persuade, induce, entice, and coerce a inor, namely Minor Victim 1, to


 engage in sexually explicit conduct for the purpose of producing any visual depiction of

 such conduct, knowing and having reason to know that such visual depiction would be

 transported using any means and facility of interstate and foreign commerce and knowing

 and having reason to know that such visual depiction would be transported in and

 affecting interstate and foreign commerce and using materials that have been mailed,

 shipped, and transported in and affecting interstate and foreign commerce by any means,

 including by computer, and the visual depiction was transported using any means and

 facility of interstate and foreign commerce and the visual depiction was transported in

 and affecting interstate and foreign commerce.

        All in violation of 18 U.S.C. §§ 2251(a) and 2251(e).




 Indictment - Page 4
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 5 of 24 PageID #: 37




                                        COUNTS

                                                       Violation: 18 U.S.C. §§ 2422(b)
                                                       and 2426
                                                       (Coercion and Enticement)

        On or about October 9, 2018, in the Eastern District of Texas, and elsewhere, the

 defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, used a facility of

 interstate and foreign commerce to knowingly persuade, induce, entice, and coerce any

 individual, namely Minor Victim 2, who had not attained the age of 18 years to engage in

 prostitution and any sexual activity for which any person could be charged with an

 offense, namely a criminal offense under federal law, Sexual Exploitation of Children, in

 violation of 18 U.S.C. § 2251(a).

        All in violation of 18 U.S.C. §§ 2422(b) and 2426.




  Indictment Page 5
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 6 of 24 PageID #: 38




                                         COUNT 6

                                                        Violation: 18 U.S.C. §§ 2422(b)
                                                        and 3559(e)
                                                        (Coercion and Enticement)

        Beginning on or about October 28, 2018 and continuing until on or about October

 31, 2018, in the Eastern District of Texas, and elsewhere, the defendant, Jeremy OKieth

 Kyle a/k/a Corey Webster a/k/a Rick, used a facility of interstate and foreign

 commerce to knowingly persuade, induce, entice, and coerce any individual, namely

 Minor Victim 3, who had not attained the age of 18 years to engage in prostitution and

 any sexual activity for which any person could be charged with an offense, namely a

 criminal offense under federal law, Sexual Exploitation of Children, in violation of 18

 U.S.C. § 2251(a), and Travel with Intent to Engage in Illicit Se ual Conduct, in violation

 of 18 U.S.C. § 2423(b).

        All in violation of 18 U.S.C. §§ 2422(b) and 3559(e).




 Indictment Page 6
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 7 of 24 PageID #: 39




                                         COUNT 7

                                                        Violation: 18 U.S.C. §§ 2423(b)
                                                        and 3559(e)
                                                        (Travel with Intent to Engage in
                                                        Illicit Sexual Conduct)

         On or about October 31, 2018, in the Eastern District of Texas, and elsewhere, the

 defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, did knowingly travel

 in interstate commerce for the purpose of engaging in in any illicit sexual conduct, as

 defined in 18 U.S.C. § 2423(f), with another person, namely Minor Victim 3.

        All in violation of 18 U.S.C. §§ 2423(b) and 3559(e).




 Indictment - Page 7
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 8 of 24 PageID #: 40




                                          COUNTS

                                                         Violation: 18 U.S.C. §§ 2251(a),
                                                         2251(e), and 3559(e)
                                                         (Sexual Exploitation of Children)

         On or about October 31, 2018, in the Eastern District of Texas, and elsewhere, the

  defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, did knowingly

  employ, use, persuade, induce, entice, and coerce a minor, namely Minor Victim 3, to


  engage in sexually explicit conduct for the purpose of producing any visual depiction of

 such conduct, knowing and having reason to know that such visual depiction would be

 transported using any means and facility of interstate and foreign commerce and knowing

 and having reason to know that such visual depiction would he transported in and

 affecting interstate nd foreign commerce and using materials that have been mailed,

 shipped, and transported in and affecting interstate and foreign commerce by any means,

 including by computer, and the visual depiction was transported using any means and

 facility of interstate and foreign commerce and the visual depiction was transported in

 and affecting interstate and foreign commerce.

         All in violation of 18 U.S.C. §§ 2251(a), 2251(e), and 3559(e).




 Indictment - Page 8
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 9 of 24 PageID #: 41




                                         COUNT 9

                                                        Violation: 18 U.S.C. §§ 2422(b)
                                                        and 3559(e)
                                                        (Coercion and Enticement)

         Beginning on or about July 10, 2018 and continuing until on or about July 11,

 2018, in the Eastern District of Texas, and elsewhere, the defendant, Jeremy OKieth

 Kyle a/k/a Corey Webster a/k/a Rick, used a facility of interstate and foreign

 commerce to knowingly persuade, induce, entice, and coerce any individual, namely

 Minor Victim 4, who had not attained the age of 18 years to engage in prostitution and

 any sexual activity for which any person could be charged with an offense, namely a

 criminal offense under federal law, Sexual Exploitation of Children, in violation of 18

 U.S.C. § 2251(a), and Travel with Intent to Engage in Illicit Sexual Conduct, in violation

 of 18 U.S.C. § 2423(b).

         All in violation of 18 U.S.C. §§ 2422(b) and 3559(e).




  Indictment - Pa e 9
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 10 of 24 PageID #: 42




                                          COUNT 10

                                                          Violation: 18 U.S.C. §§ 2423(b)
                                                          and 3559(e)
                                                          (Travel with Intent to Engage in
                                                          Illicit Sexual Conduct)

          On or about July 11, 2018, in the Eastern District of Texas, and elsewhere, the

  defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, did knowingly travel

  in interstate commerce for the purpose of engaging in in any illicit sexual conduct, as

  defined in 18 U.S.C. § 2423(f), with another person, namely Minor Victim 4.

         All in violation of 18 U.S.C. §§ 2423(b) and 3559(e).




  Indictment - Page 10
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 11 of 24 PageID #: 43




                                          COUNT 11

                                                          Violation: 18 U.S.C. §§ 2251(a),
                                                          2251(e), and 3559(e)
                                                          (Sexual Exploitation of Children)

          On or about July 11, 2018, in the Eastern District of Texas, and elsewhere, the

  defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, did knowingly

  employ, use, persuade, induce, entice, and coerce a minor, namely Minor Victim 4, to

  engage in sexually explicit conduct for the purpose of producing any visual depiction of

  such conduct, knowing and having reason to know that such visual depiction would be

  transported using any means and facility of interstate and foreign commerce and knowing

  and having reason to know that such visual depiction would be transported in and

  affecting interstate and foreign commerce and using materials that have been mailed,

  shipped, and transported in and affecting interstate and foreign commerce by any means,

  including by computer, and the visual depiction was transported using any means and

  facility of interstate and foreign commerce and the visual depiction was transported in

  and affecting interstate and foreign commerce.


         All in violation of 18 U.S.C. §§ 2251(a), 2251(e), and 3559(e).




  Indictment - Page 11
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 12 of 24 PageID #: 44




                                         COUNT 12

                                                         Violation: 18 U.S.C. §§ 2422(b)
                                                         and 3559(e)
                                                         (Coercion and Enticement)

         Beginning on or about July 23, 2018 and continuing until on or about July 24,

  2018, in the Eastern District of Texas, and elsewhere, the defendant, Jeremy OKieth

  Kyle a/k/a Corey Webster a/k/a Rick, used a facility of interstate and foreign

  commerce to knowingly persuade, induce, entice, and coerce any individual, namely

  Minor Victim 4, who had not attained the age of 18 years to engage in prostitution and

  any sexual activity for which any person could be charged with an offense, namely a

  criminal offense under federal law, Sexual Exploitation of Children, in violation of 18

  U.S.C. § 2251(a), and Travel with Intent to Engage in Illicit Sexual Conduct, in violation

  of 18 U.S.C. § 2423(b).

         All in violation of 18 U.S.C. §§ 2422(b) and 3559(e).




  Indictment - Page 12
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 13 of 24 PageID #: 45




                                         COUNT 13

                                                         Violation: 18 U.S.C. §§ 2423(b)
                                                         and 3559(e)
                                                         (Travel with Intent to Engage in
                                                         Illicit Sexual Conduct)

         On or about July 24, 2018, in the Eastern District of Te as, and elsewhere, the

  defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, did knowingly travel

  in interstate commerce for the purpose of engaging in in any illicit sexual conduct, as

  defined in 18 U.S.C. § 2423(f), with another person, namely Minor Victim 4.

         All in violation of 18 U.S.C. §§ 2423(b) and 3559(e).

                                         COUNT 14

                                                         Violation: 18 U.S.C. §§ 2422(b)
                                                         and 3559(e)
                                                         (Coercion and Enticement)

         On or about January 7, 2018, in the Eastern District of Texas, and elsewhere, the

  defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, used a facility of

  interstate and foreign commerce to knowingly attempt to persuade, induce, entice, and

  coerce any individual, namely Minor Victim 5, who had not attained the age of 18 years

  to engage in prostitution and any sexual activity for which any person could be charged

  with an offense, namely a criminal offense under federal law, Sexual Exploitation of

  Children, in violation of 18 U.S.C. § 2251(a).

         All in violation of 18 U.S.C. §§ 2422(b) and 3559(e).




  Indictment Pa e 13
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 14 of 24 PageID #: 46




                                          COUNT 15

                                                          Violation: 18 U.S.C. §§ 2422(b)
                                                          and 3559(e)
                                                          (Coercion and Enticement)

          On or about April 19, 2016, in the Eastern District of Texas, and elsewhere, the

  defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, used a facility of

  interstate and foreign commerce to knowingly attempt to persuade, induce, entice, and

  coerce any individual, namely Minor Victim 6, who had not attained the age of 18 years

  to engage in prostitution and any sexual activity for which any person could be charged

  with an offense, namely a criminal offense under federal law, Sexual Exploitation of

  Children, in violation of 18 U.S.C. § 2251(a).

         All in violation of 18 U.S.C. §§ 2422(b) and 3559(e).

                                         COUNT 16

                                                          Violation: 18 U.S.C. § 2260A
                                                          (Penalties for Registered Sex
                                                          Offenders)

         On or about April 19, 2016, in the Eastern District of Texas, and elsewhere, the

  defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, an individual

  required by federal or other law to register as a sex offender, committed a felony offense

  involving a minor under 18 U.S.C. § 2422, as alleged in Count Fifteen of this indictment.

         All in violation of 18 U.S.C. § 2260A.




  Indictment - Page 14
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 15 of 24 PageID #: 47




                                          COUNT 17

                                                          Violation: 18 U.S.C. §§ 2422(b)
                                                          and 3559(e)
                                                          (Coercion and Enticement)

          Beginning on or about July 6, 2018 and continuing until on or about July 9, 2018,

  in the Eastern District of Texas, and elsewhere, the defendant, Jeremy OKieth Kyle

  a/k/a Corey Webster a/k/a Rick, used a facility of interstate and foreign co erce to

  knowingly attempt to persuade, induce, entice, and coerce any individual, namely Minor

  Victim 7, who had not attained the age of 18 years to engage in prostitution and any

  sexual activity for which any person could be charged with an offense.

          All in violation of 18 U.S.C. §§ 2422(b) and 3559(e).

                                          COUNT 18

                                                         Violation: 18 U.S.C. §§ 2422(b)
                                                         and 2426
                                                         (Coercion and Enticement)

          On or about June 26, 2018, in the Eastern District of Texas, and elsewhere, the

  defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, used a facility of

  interstate and foreign commerce to knowingly attempt to persuade, induce, entice, and

  coerce any individual, namely Minor Victim 8, who had not attained the age of 18 years

  to engage in prostitution and any sexual activity for which any person could be charged

  with an offense, namely a criminal offense under federal law, Sexual Exploitation of

  Children, in violation of 18 U.S.C. § 2251(a).

         All in violation of 18 U.S.C. §§ 2422(b) and 2426.
  Indictment - Page 15
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 16 of 24 PageID #: 48




                                         COUNT 19

                                                         Violation: 18 U.S.C. §§ 2422(b)
                                                         and 3559(e)
                                                         (Coercion and Enticement)

          On or about September 24, 2018, in the Eastern District of Te as, and elsewhere,

  the defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/li/a Rick, used a facility of

  interstate and foreign commerce to knowingly attempt to persuade, induce, entice, and

  coerce any individual, namely Minor Victim 9, who had not attained the age of 18 years

  to engage in prostitution and any se ual activity for which any person could be charged

  with an offense, namely a criminal offense under federal law, Sexual Exploitation of

  Children, in violation of 18 U.S.C. § 2251(a).

         All in violation of 18 U.S.C. §§ 2422(b) and 3559(e).




  Indictment - Page 16
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 17 of 24 PageID #: 49




                                          COUNT 20

                                                         Violation: 18 U.S.C. §§ 2422(b)
                                                         and 2426
                                                         (Coercion and Enticement)

          On or about January 14, 2018, in the Eastern District of Texas, and elsewhere, the

  defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, used a facility of

  interstate and foreign commerce to knowingly persuade, induce, entice, and coerce and to


  knowingly attempt to persuade, induce, entice, and coerce any individual, namely Minor

  Victim 10, who had not attained the age of 18 years to engage in prostitution and any

  sexual activity for which any person could be charged with an offense, namely a criminal

  offense under federal law, Sexual Exploitation of Children, in violation of 18 U.S.C. §

  2251(a).

         All in violation of 18 U.S.C. §§ 2422(b) and 2426.




  Indictment - Page 17
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 18 of 24 PageID #: 50




                                         COUNT 21

                                                         Violation: 18 U.S.C. §§ 2251(a)
                                                         and 2251(e)
                                                         (Sexual Exploitation of Children)

         On or about January 14, 2018, in the Eastern District of Texas, and elsewhere, the

  defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick, did knowingly

  employ, use, persuade, induce, entice, and coerce a inor, namely Minor Victim 10, to


  engage in sexually explicit conduct for the purpose of producing any visual depiction of

  such conduct, knowing and having reason to know that such visual depiction would be

  transported using any means and facility of interstate and foreign commerce and knowing

  and having reason to know that such visual depiction would be transported in and

  affecting interstate and foreign commerce and using materials that have been mailed,

  shipped, and transported in and affecting interstate and foreign commerce by any means,

  including by computer, and the visual depiction was transported using any means and

  facility of interstate and foreign commerce and the visual depiction was transported in

  and affecting interstate and foreign commerce.


         All in violation of 18 U.S.C. §§ 2251(a) and 2251(e).




  Indictment - Page 18
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 19 of 24 PageID #: 51




               NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
                            Pursuant to 18 U.S.C. §§ 2253 and 2428

         1. The allegations contained in Counts 1 through 21 of this indictment are

  hereby realleged and incorporated by reference for the purpose of alleging forfeiture

  pursuant to 18 U.S.C. §§ 2253 and 2428.

         2. Pursuant to 18 U.S.C. § 2253, upon conviction of an offense in violation of

  18 U.S.C. § 2251, the defendant, Jeremy OKieth Kyle a/k/a Corey Webster a/k/a Rick,

  shall forfeit to the United States of America:

                 a. Any visual depiction described in 18 U.S.C. § 2251, or any book,

                         magazine, periodical, fil , videotape, or other matter which contains

                         any such visual depiction, which was produced, transported, mailed,

                         shipped or received in violation of Title 18, United States Code,

                         Chapter 110;

                 b. Any property, real or personal, constituting or traceable to gross

                         profits or other proceeds obtained from the offense; and

                 c. Any property, real or personal, used or intended to be used to

                         commit or to promote the commission of the offense.


         3. Pursuant to 18 U.S.C. § 2428, upon conviction of an offense in violation of

  18 U.S.C. §§ 2422(b) or 2423(b), the defendant, Jeremy OKieth Kyle a/k/a Corey

  Webster a/k/a Rick, shall forfeit to the United States of America :

                 a. Any property, real or personal, used or intended to be used to

  Indictment - Page 19
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 20 of 24 PageID #: 52




                         commit or to facilitate the commission of the offense; and

                  b. Any property, real or personal, constituting or derived from any

                         proceeds obtained, directly or indirectly, as a result of the offense.

          4. The property to be forfeited includes, but is not limited to, the following:

                  A Motorola, model XT 1767, cellular telephone, bearing IMEI
                  354136090651500.

          5. If any of the property described above, as a result of any act or omission of

  the defendant:

                  a. cannot be located upon the exercise of due diligence;

                 b. has been transferred or sold to, or deposited with, a third party;

                  c. has been placed beyond the jurisdiction of the court;

                  d. has been substantially diminished in value; or

                  e. has been commingled with other property which cannot be divided

                         without difficulty,

  the United States of America shall be entitled to forfeiture of substitute property pursuant

  to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. §§ 2253(b).

         6. By virtue of the commission of the offenses alleged in this indictment, any

  and all interest the defendant has in the above-described property is vested in the United

  States and hereby forfeited to the United States pursuant to 18U.S.C. §§ 2253 and 2428.




  I dictment - Page 20
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 21 of 24 PageID #: 53




         All pursuant to 18 U.S.C. §§ 2253 and 2428 and the procedures set forth at 21 U.S.C.

  § 853 and 18 U.S.C. § 981, as made applicable through 18 U.S.C. §§ 2253(b) and 2428,

  respectively.

                                                          A TRUE BILL



                                                          GRAND JURY FOREPERSON

                                                                        [
                                                          Date



  JOSEPH D. BROWN
  UNITED STATES ATTORNEY


  NATHANIEL C. KUMMERFELD
  ASSISTANT UNITED STATES ATTORNEY




  Indictment - Page 21
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 22 of 24 PageID #: 54




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

  UNITED STATES OF AMERICA §
                                               §
  v.        §       NO.           6:19-CR-/S
                     § JUDGE
  JEREMY OKIETH KYLE §
  a/k/a COREY EBSTER §
  a/k/a RICK §

                                  NOTICE OF PENALTY

                          COUNTS 1, 3, 5-6, 9,12,14-15, and 17-20

  VIOLATION: 18 U.S.C. §§ 2422(b), 2426, and 3559(e)
                              Coercion and Enticement

  PENALTY: Imprisonment for not less than ten (10) years nor more than
                    life; and if the defendant has a prior sex conviction under this
                    chapter, chapter 109A, chapter 110, or section 1591, or under
                    the State law for an offense consisting of conduct that would
                    have been an offense under this chapter, chapter 109A,
                    chapter 110, or section 1591 if the conduct had occurred
                    within the special maritime and territorial jurisdiction of the
                    United States, the maximum term of imprisonment for such
                    person shall be twice the term of imprisonment otherwise
                    provided by this chapter; and if the defendant is convicted of
                    a Federal sex offense in which a minor is the victim and the
                    defendant has a prior sex conviction in which a minor was the
                    victim, such person shall be imprisoned for life; a fine of
                    $250,000 to be followed by a term of supervised release of
                    not less than five (5) years to life.

  SPECIAL ASSESSMENT: $100.00 for each count pursuant to 18 U.S.C. § 3013 and
                              $5,000 for each count pursuant to the Justice for Victims of
                              Trafficking Act of 2015, 18 U.S.C. § 3014(a).




  Indictment - Page 22
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 23 of 24 PageID #: 55




                             COUNTS 2, 4, 8,11, and 21

  VIOLATION:               18 U.S.C. §§ 2251(a), 2251(e), and 3559(e)
                           Sexual Exploitation of Children

  PENALTY:                 Imprisonment for not less than fifteen (15) years nor more
                           than thirty (30) years; and if the defendant has one prior
                           conviction under this chapter, section 1591, chapter 71,
                           chapter 109 A, or chapter 117, or under section 920 of title 10
                           (article 120 of the Uniform Code of Military Justice), or
                           under the laws of any State relating to aggravated sexual
                           abuse, sexual abuse, abusive sexual contact involving a minor
                           or ward, or sex trafficking of children, or the production,
                           possession, receipt, mailing, sale, distribution, shipment, or
                           transportation of child pornography, such person shall be
                           imprisoned for not less than 25 years nor more than 50 years,
                           but if such person has 2 or more prior convictions under this
                           chapter, chapter 71, chapter 109A, or chapter 117, or under
                           section 920 of title 10 (article 120 of the Uniform Code of
                           Military Justice), or under the laws of any State relating to the
                           sexual exploitation of children, such person shall be
                           imprisoned for not less than 35 years nor more than life; and
                           if the defendant is convicted of a Federal sex offense in which
                           a minor is the victim and the defendant has a prior sex
                           conviction in which a minor was the victim, such person shall
                           be imprisoned for life; a fine not to exceed $250,000; or both
                           such imprisonment and fine; and a term of supervised release
                           of not less than five (5) years to life.

  SPECIAL ASSESSMENT: $100.00 for each count pursuant to 18 U.S.C. § 3013 and
                       $5,000 for each count pursuant to the Justice for Victims of
                           Trafficking Act of 2015, 18 U.S.C. § 3014(a).

                                COUNTS 7,10, and 13

  VIOLATION:               18 U.S.C. §§ 2423(b), 2426, and 3559(e)
                           Travel with Intent to Engage in Illicit Sexual Conduct

  PENALTY:                 Imprisonment for not more than thirty (30) years; and if the
                           defendant has a prior sex conviction under this chapter,
                           chapter 109A, chapter 110, or section 1591, or under the State

  Indictment - Page 23
Case 6:19-cr-00018-JDK-KNM Document 13 Filed 04/03/19 Page 24 of 24 PageID #: 56




                           law for an offense consisting of conduct that would have been
                           an offense under this chapter, chapter 109A, chapter 110, or
                           section 1591 if the conduct had occurred within the special
                           maritime and territorial jurisdiction of the United States, the
                           maximum term of imprisonment for such person shall be
                           twice the term of imprisonment otherwise provided by this
                           chapter; and if the defendant is convicted of a Federal sex
                           offense in which a minor is the victim and the defendant has a
                           prior sex conviction in which a minor was the victim, such
                           person shall be imprisoned for life; a fine of $250,000 to be
                           followed by a term of supervised release of not less than five
                           (5) years to life.

  SPECIAL ASSESSMENT: $100.00 for each count pursuant to 18 U.S.C. § 3013 and
                       $5,000 for each count pursuant to the Justice for Victims of
                       Trafficking Act of 2015, 18 U.S.C. § 3014(a).

                                        COUNT 16

  VIOLATION: 18 U.S.C. § 2260A
                           Penalties for Registered Sex Offenders

  PENALTY: Mandatory imprisonment of ten (10) years in addition to the
                    impri onment imposed for the felony offense involving a
                    minor. This punishment shall be consecutive to any sentence
                    imposed for that felony offense. Additional penalties include
                    a fine of $250,000 to be followed by a term of supervised
                    release of not less than five (5) years to life.

  SPECIAL ASSESSMENT: $100.00 pursuant to 18 U.S.C. § 3013 and $5,000 pursuant to
                           the Justice for Victims of Trafficking Act of 2015, 18 U.S.C.
                           § 3014(a).




  Indictment - Page 24
